Case 2:20-cv-00180-JLB-MRM Document 52 Filed 07/29/20 Page 1 of 2 PageID 4324




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 LINDA FAIRSTEIN,                                   )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )   Case No. 20-cv-00180
                                                    )
 NETFLIX, INC., AVA DUVERNAY, and                   )
 ATTICA LOCKE,                                      )
                                                    )
                Defendants.                         )
                                                    )


                    DECLARATION OF KELLEY GERAGHTY PRICE

       1.      I am a shareholder at Dentons Cohen & Grigsby, counsel to Defendants in this

action. I submit this declaration in support of Defendants Ava DuVernay and Attica Locke’s

Reply in Support of their Motion to Dismiss for Lack of Personal Jurisdiction, or in the

Alternative, Joint Motion with Netflix, Inc. to Dismiss for Improper Venue or to Transfer Venue.

I am familiar with the facts herein and make this declaration from my review of the publicly

available sources cites herein.

       2.      Attached as Exhibit 1 is a true and correct copy of a May 4, 2020 letter from

Defendants’ counsel Natalie Spears to Plaintiff’s counsel Andrew Miltenberg.

       3.      Attached as Exhibit 2 is a chart of third-party witnesses identified by the parties in

their pleadings and the geographic location of each such witness.

       4.      Attached as Exhibit 3 are true and correct copies of LexisNexis Public Record

Reports for John N. Farrell, Gracie Cuffee, Angela Lynea Black, Sharonne Sharon Salaam and

Raymond Santana, Sr.
Case 2:20-cv-00180-JLB-MRM Document 52 Filed 07/29/20 Page 2 of 2 PageID 4325




       5.      Attached as Exhibits 4 - 6 and 8 - 9 are true and correct copies of deposition

excerpts from the civil rights case In re McCray, Richardson, Santana, Wise and Salam

Litigation, No. 03-cv-9685 (SDNY), available on the public New York City Law Department

website.

                  Exhibit 4: Jermaine Robinson (March 15, 2013)

                  Exhibit 5: Raymond Santana Jr. (April 26, 2013)

                  Exhibit 6: Yusef Salaam (June 17, 2013)

                  Exhibit 8: Angela Black (December 14, 2012)

                  Exhibit 9: Michael P. Joseph (June 12, 2013)

       6.      Attached as Exhibit 7 is a true and correct copy of an excerpt of the testimony of

David Nocenti given on July 30, 1990 in the trial of Antron McCray, Yusef Salaam and

Raymond Santana, Jr., available on the public New York City Law Department website.

       7.      Attached as Exhibit 10 is a true and correct copy of the Deed of Distribution to

Linda A. Fairstein, Trustee, of The Massachusetts Share Trust and Linda A. Fairstein, Trustee of

the Balance of the Family Trust for a property in Chilmark, Massachusetts.

       8.      Attached as Exhibits 11-12 are a true and correct copies of the Amazon.com page

for Linda Fairstein and an October 28, 2014 article from the Vineyard Gazette titled “Married a

Month Ago; Friends for Over Four Decades”.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct.

Executed in Naples, Florida
on: July 29, 2020
                                             ________________________
                                             Kelley Geraghty Price
